AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page ! of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. ' {For Offenses Committed On or After November 1, 1987)

-Facundo Cecilio-Iturbide Case Number + 3:19-mj-24301

 

 

 

 

REGISTRATION NO. 14999508 NOV 05 2019
THE DEFENDANT: CLERK Ue
pleaded guilty to count(s) 1 of Complaint SOUTHERN DISTRICT ar CALIEORNIA|

 

 

LJ was found guilty to count(s) [BY DEPUTY

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) l
L] The defendant has been found not guilty.on count(s) |
L) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Le “9 o
(| TIME SERVED AN ” days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 5, 2019

John Owgn Lanahare= » |
Defendant's Attorney ri Leb

 

Date of Imposition of Sentence

nn hea ae
Received i ga ee geet |

DUSM HONORABVE ROBERT N, BLOCK
| UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe 3:19-mj-24301

ate

aoa han

fo fF

 
